C, A. 7th Cir. Certiorari granted, limited to Questions 3 and 6 presented by the petition, which read as follows:
“3. Whether instructions to the jury properly defined membership in and affiliation to the Communist Party.
“6. Whether the production of statements which report payments to those witnesses, as informers, is excused after a complete foundation for their production under 18 U. S. Code § 3500 is laid, when all that the government has offered to produce at trial is a list of the amounts and dates of payments and there is no evidence as to what other facts are reported in those statements.”